Citation Nr: 1342727	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  07-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip condition.

2.  Entitlement to service connection for a left hip condition.

3.  Entitlement to service connection for conjunctivitis.  

4.  Entitlement to service connection for a right ankle condition.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for rhinitis.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from May 1988 to August 1997 and with the Army from November 1999 to September 2000.  

He also may have served in the Marine Corps Reserve and either the Army Reserve or the Army National Guard.  A DA Form 1506, Statement of Service for Compution of Length of Service for Pay Purposes, indicates certain periods of "inactive" and "active" service for a branch of service abbreviated as "USMA" rather than "USMC" for the United States Marine Corps.  Specifically, the DA Form 1506 shows a month of "inactive" service in the "USMA DEP" from April 4, 1988, to May 3, 1988, the day before the Veteran entered on active duty with the Marine Corps.  The form also shows 8 months and 12 days of "inactive" service with the "USMA RES" from August 23, 1997, to May 5, 1998.  His DD Form 214 shows that he served in the "ARMY/ARNG", indicating that in addition to the period of active duty in the regular Army, he served in the Army National Guard.  The DA Form 1506 reflects the following additional periods of service:

ACTIVE(ARMY):  May 6, 1998, to May 31, 1998; 25 days.
INACTIVE(ARMY):  June 1, 1998, to June 21, 1998; 8 days.
ACTIVE(ARMY):  June 22, 1998, to June 30, 1998; 8 days.
INACTIVE(ARMY RES):  July 1, 1998, to Nov. 17, 1999; 1 year, 4 mos., 6 days.

It is unclear from the record whether any of these periods of service constitute Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) for the purpose of eligibility for VA benefits, although the form states, "All National Guard service claimed hereon was federally recognized; it was not in the inactive National Guard . . . ."  38 U.S.C.A. § 101(22), (23), (24).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2012, the Board remanded the case to schedule the Veteran for a hearing.  In April 2012, the Veteran failed to appear for a Travel Board hearing before the undersigned Veterans Law Judge.  As the Veteran has not provided good cause for his failure to appear for his hearing, nor has he requested that it be rescheduled, his request is deemed withdrawn.  38 C.F.R. § 20.702 (c) (2013).  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issues of entitlement to service connection for a right ankle condition, asthma, rhinitis and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced right hip pain during service, although there is no evidence of an injury to the right hip.

2.  In 2005, the Veteran was recovering from an right hip strain which an examiner found was not related to hip pain in service or to his service-connected back condition.

3.  The Veteran experienced pain in the left hip and sought treatment during service.

4.  The Veteran does not currently have a diagnosed left hip condition.

5.  There is no evidence of conjunctivitis during service.

6.  The Veteran does not currently have conjunctivitis.


CONCLUSIONS OF LAW

1.  A right hip condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  A left hip condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  Conjunctivitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in an April 2005 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records from both periods of active service and private treatment records, specifically those from between his two periods of service.  The Veteran has not identified any other outstanding private treatment records that are absent from the record.  

The Board acknowledges that the last VA medical examination concerning the Veteran's claims was in 2005 and that the Veteran's claims file was not available for review by the examiner.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that a VA medical examination is not required to adjudicate the claims of service connection for a right hip condition, a left hip condition or conjunctivitis.  As to the right hip, although the examiner in 2005 did not have the service treatment records, he considered the Veteran's statements as to his symptoms and upon request by the VA, provided an opinion supported by adequate reasoning that the diagnosed strain was not at least as likely as not related to the symptoms he experienced in service or to his service-connected lower back disability.  In addition, there is no evidence in the STRs of an injury in service directly to the Veteran's right hip.  Thus, under the precepts of McLendon, an examination would not be helpful to the Board in adjudicating the claim pertaining to the right hip.

Additionally, there is no evidence of a currently diagnosed left hip condition or conjunctivitis.  Therefore, it is not necessary to provide a VA examination to decide those claims.  38 C.F.R. § 3.159(c)(4)(i).  As to the left hip, the Veteran complained of pain at the 2005 examination.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Veteran is competent to attest to symptoms of pain, he is not competent to diagnose himself.  There is no other evidence of record provided since the 2005 examination that the Veteran sought treatment for or was diagnosed with a left hip condition.  As to conjunctivitis, the only evidence of record is the 2005 examination on which the examiner noted a history of conjunctivitis, although the Veteran did not have conjunctivitis at that time.  There is no evidence of conjunctivitis or other eye problems in service and no other evidence of treatment for or diagnosis of conjunctivitis or any other eye condition since 2005.

The Board also notes that VA scheduled the Veteran for a hearing in August 2010.  The Veteran requested to reschedule and the hearing was rescheduled for August 2011.  The Veteran again requested to reschedule and the hearing was rescheduled for January 2012.  The Veteran was a no show for this hearing, but he thereafter provided good cause and the Board remanded the claim for a hearing which was scheduled for April 2012.  The Veteran did not appear and the request is deemed withdrawn.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as a broken leg or a dislocated shoulder, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

a) Service connection for a right hip condition

STRs from the Veteran's first period of service indicate right hip or flank pain in October 1996 which was radiating from a rib injury.  The August 1997 separation examination did not relate any impairment of the right hip and in a private treatment record in September 1997, the Veteran denied hip injuries.  STRs from the Veteran's second period of service are silent for treatment for right hip complaints.
At the 2005 VA examination, the Veteran complained that his right hip bothered him "on and off" after running, prolonged walking or sitting down in one spot.  He stated that when he sits or drives for a period of time, his right hip hurts.  He stated flare-ups would arise once a month and sometimes last one to two weeks.  He took anti-inflammatory medication to help the pain.  The examiner diagnosed right hip strain.  Following the examination, the VA requested a clarifying opinion from the examiner as to whether it is at least as likely as not that the Veteran's current right hip strain with limited range of motion was related to service or was secondary to the low back and left flank trauma shown in the Veteran's STRs or to the lumbar strain shown in 1993 and 1994 while on active duty for which the Veteran is service-connected.  The examiner opined it was not at least as likely as not because of the Veteran's report that his right hip pain was related to running.  He noted that the Veteran did not have an in-service injury directly to his right hip and that as of that date, the x-ray of the right hip appeared normal.  She concluded that the strain was more likely the result of running and prolonged walking than related to the trauma to his low back while on active duty in the mid-90s.

Evidence shows right hip pain in service, however, the only other evidence of record concerning the right hip indicates a 2005 hip strain that was found to be unrelated to any incident that occurred in service.  Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a right hip condition must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

b) Service connection for a left hip condition

Service treatment records (STRs) indicate the Veteran sought treatment during his first period of service in June 1989 with a fall noted and complaints of left hip pain.  There are also complaints of left hip pain on examination in 1991.  The Veteran's August 1997 separation examination from his first period of service is negative for hip complaints or diagnoses.  A private treatment record dated September 1997 denied hip injuries.  Upon release from active duty in August 2000, the examiner noted a surgical scar of the left iliac crest.  Post service treatment records are silent for treatment of left hip conditions.

At the Veteran's VA examination in July 2005, the Veteran stated that his left hip "is doing fine."  The examiner determined there was insufficient evidence upon which to base a diagnosis of an acute or chronic disability of the left hip.  There is no other evidence of record indicating treatment for or diagnosis of a current disability.  Therefore, the Board finds that although there was treatment for left hip pain in service, service connection must be denied because there is no current disability.

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for a left hip condition must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

c) Service connection for conjunctivitis

The Veteran's STRs are silent for complaints or treatment for conjunctivitis or any other disorder of the eyes during either period of service.  A September 1988 record noted slight hyponopia with astigmatism.  The optometry record was otherwise negative for problems.  The August 1997 and September 2000 separation examinations were negative for conjunctivitis.  In March 1999, a private treatment record noted no eye injuries.

The 2005 VA examination noted a history of conjunctivitis with none found on examination.  No other treatment records of record indicate the Veteran presently has or is being treated for conjunctivitis.

The evidence fails to show any disease or injury of the eye, to include conjunctivitis, in service.  In addition, the evidence fails to show the Veteran currently suffers from conjunctivitis or any other eye condition.  Therefore, the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for conjunctivitis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a right hip condition is denied.

Service connection for a left hip condition is denied.

Service connection for conjunctivitis is denied.


REMAND

Reasons for Remand:  To obtain the Veteran's personnel records, to obtain additional treatment records and to provide appropriate VA examinations.
When the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran's most recent VA examination was in July 2005.  The claims file was not available for review.  

Initially, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Here, there was no entrance examination prior to the Veteran's second period of active duty beginning November 1999.  

The statutory language regarding the presumption of soundness indicates that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected") (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. at 245.  Indeed, on analogous facts, the Smith Court held that in light of the absence of evidence of an examination made contemporaneous with the Veteran's entry into service, the presumption of sound condition could not apply.  Smith, 24 Vet. App. at 46.

As the presumption of soundness does not apply to the Veteran's second period of service, the evidence must establish that aggravation of any pre-existing disease or injury occurred during service.  38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246.

Also notable is that service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty or active duty for training (ACDUTRA) or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  INACDUTRA is training duty, other than full time, performed by the Reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  To warrant service connection, the Veteran must essentially show: (1) that his claimed disabilities were incurred as a result of disease or injury during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  
As noted in the Introduction above, a DA Form 1506, Statement of Service for Compution of Length of Service for Pay Purposes, in the record indicates certain periods of "inactive" and "active" service for a branch of service abbreviated as "USMA" rather than "USMC" for the United States Marine Corps.  Specifically, the DA Form 1506 shows a month of "inactive" service in the "USMA DEP" from April 4, 1988, to May 3, 1988, the day before the Veteran entered on active duty with the Marine Corps.  The form also shows 8 months and 12 days of "inactive" service with the "USMA RES" from August 23, 1997, to May 5, 1998.  His DD Form 214 shows that he served in the "ARMY/ARNG", indicating that in addition to the period of active duty in the regular Army, he served in the Army National Guard.  The DA Form 1506 reflects the following additional periods of service:

ACTIVE(ARMY):  May 6, 1998, to May 31, 1998; 25 days.
INACTIVE(ARMY):  June 1, 1998, to June 21, 1998; 8 days.
ACTIVE(ARMY):  June 22, 1998, to June 30, 1998; 8 days.
INACTIVE(ARMY RES):  July 1, 1998, to Nov. 17, 1999; 1 year, 4 mos., 6 days.

It is unclear from the record whether any of these periods of service constitute Active Duty for Training (ACDUTRA) or Inactive Duty for Training (INACDUTRA) for the purpose of eligibility for VA benefits, although the form states, "All National Guard service claimed hereon was federally recognized; it was not in the inactive National Guard . . . ."  38 U.S.C.A. § 101(22), (23), (24).  On his November 2007 VA Form 9, the Veteran stated, "I am in the process of obtaining paperwork that will show that I was on active status from 1997-1999 for different periods of time."  However, it does not appear that he ever submitted any paperwork or that the periods of service noted on the DA Form 1506 was ever clarified by the RO.  Therefore, the Veteran's complete personnel records must be requested on remand and associated with the claims file.  Any other available government records that could shed light on the periods of service noted on the DA Form 1506, particularly the period between August 1997 and November 1999, should be obtained.



a) Service connection for right ankle condition.

An STR from the Veteran's first period of service dated in July 1988 reflects that the Veteran injured his right foot jumping from a top bunk bed.  In August 1988, the Veteran went for a follow up appointment at which time the doctor assessed a right ankle strain and reported that the injury had resolved.  In August 1995, the Veteran presented with right foot pain stating that the pain extended through his ankle while walking.  The examiner noted a history of trauma, pes planus with heels moderately pronated.

On the Report of Medical Examination accompanying the Veteran's separation examination in August 1997, the right ankle was mentioned, as was "chronic ankle pain."

The records from between the Veteran's two periods of active duty include treatment of the right ankle.  Private records dated in January 1999 report a Grade I-II inversion injury of the right ankle characterized as a lateral ligamentous ankle sprain.  Another private treatment record indicates the Veteran had surgery on his right ankle in March 1999.

STRs from the Veteran's second period of service are silent for treatment of the right ankle.

At the 2005 VA examination, the Veteran told the examiner he noted a right ankle condition in 1997 and both his ankles had "torn cartilages."  In 2005, the ankle was painful with exercise, running or climbing stairs and the Veteran used a brace when exercising.  He also complained of stiffness and pain after prolonged walking and standing.  The examiner reported the Veteran had a well healed scar on the ankle and he had full range of motion.  An X-ray revealed mild intratarsal degenerative changes.  No opinion was given as to whether the Veteran's symptoms or the degenerative changes were related to the Veteran's active duty service.  An examination is needed to identify the presence of a current disability, if any, and to obtain an opinion as to the relationship between any present condition and service or whether the examiner finds a link between the disability and the time between the Veteran's periods of active duty.  In that case, an opinion on aggravation is needed.

In addition, the record indicates the Veteran had surgery on his right ankle in March 1999.  It does not appear these records were requested or associated with the claims file.  The RO should ask the Veteran to identify where he received surgery or other treatment for his right ankle and after obtaining the proper permission from the Veteran, request those records.

b) Service connection for asthma

STRs from the Veteran's first period of service are silent for treatment of asthma.  Specifically, the August 1997 separation examination is negative for complaints of asthma or other respiratory problems.  The Veteran checked "no" for having had asthma on his Report of Medical History. 

Treatment records between the Veteran's two periods of service include a report dated January 1999 from an Allergy and Asthma Clinic reporting allergic disease of the nose caused by multiple allergies throughout the year.  The diagnoses included "Intrinsic asthma without status, exercise induced."  He was prescribed multiple medications.  A private treatment report dated October 1999 reveals an onset of respiratory symptoms about one year prior while wrestling.  The report indicates that prior to that he had been in the Marine Corps and "had no respiratory problems whatsoever."

Another private treatment record from October 1999 reports the Veteran had pneumonia in December 1998 (between periods of active duty) with a subsequent diagnosis of exercise induced asthma.  No entrance examination was performed prior to his second period of active duty.  The Veteran's separation examination in August 2000 indicated the Veteran had chronic asthma and was taking multiple medications.

At the 2005 VA examination, the Veteran stated his asthma began in 1997.  The examiner noted that the Veteran currently had asthma and was taking medication.  
The Board finds that the Veteran's asthma did not have its onset during a time period when the Veteran was serving on active duty.  By the Veteran's own admission in January 1999, he did not have asthma or show symptoms during his first period of service.  Private medical records support the conclusion that the asthma condition pre-existed the Veteran's second period of service.

The Board notes that asthma is a disease, rather than an injury, and thus, whether the Veteran was performing INACDUTRA will not be relevant in the analysis of this claim.  38 U.S.C.A. §§ 101 (23) (24) and (27); 38 C.F.R. §§ 3.6(a) , 3.303(a); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Brooks v. Brown, 5 Vet. App. 484 (1994). 

Currently, there is no medical evidence in the record regarding whether the Veteran's pre-existing asthma was aggravated during the Veteran's second period of service.  Such a medical opinion is needed to make a decision on the claim.

c) Service connection for rhinitis

An October 1988 STR reveals a notation of "Acute bronchitis, lg hx; chronic allergic rhinitis."  Treatment records between the Veteran's two periods of service include a report dated January 1999 from an Allergy and Asthma Clinic reporting allergic disease of the nose caused by multiple allergies throughout the year.  The diagnoses included "Chronic rhinitis, non-allergic."  The Veteran's separation examination in August 2000 indicated the Veteran had chronic rhinitis and was taking multiple medications.

At the 2005 VA examination, the Veteran stated that he "complained of [rhinitis] all of the time and then it would develop into asthma."  The examiner concluded that Veteran had rhinitis with a breathing obstruction on the right side of his nose which is more than 50 percent without nasal polyps and no obstruction on the left side.

No opinion was provided as to the relationship, if any, between service and the Veteran's rhinitis or addressing whether the Veteran's rhinitis was aggravated, (i.e., increased in severity) during his second period of active duty from November 1999 to September 2000 beyond its natural progression.  

Further development is required before the Board can make a decision on the claim and the claim must be remanded for a VA examiner to provide an examination and opinion.

d) Service connection for bilateral hearing loss

A May 1988 Reference Audiogram administered at the beginning of the Veteran's first period of service indicated the reference was established prior to initial duty in a hazardous noise area.  The audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
- 5
0
- 5
- 5
Left Ear
5
0
10
0
0

In a Report of Medical History dated December 1991, the Veteran indicated he experienced hearing loss.

A subsequent audiogram administered in August 1997 indicated the following:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
5
5
Left Ear
10
0
10
10
0

A 1997 Hearing Conversion Data sheet in the Veteran's STRs notes the slight threshold shift in the Veteran's hearing between 1988 and 1997.

An audiogram administered August 2000 at separation from the Veteran's second period of active duty indicated as follows:




500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
20
10
10
Left Ear
5
10
15
10
5

Remarks indicated the Veteran was "Routinely Noise Exposed".

In July 2005, an audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
15
10
10
Left Ear
15
15
25
15
15

Speech recognition scores were 96 percent for the right ear and 100 percent for the left ear.  The audiogram indicates a worsening in hearing acuity since 2000.

The Board acknowledges that in 2005, the Veteran did not have hearing loss for VA compensation purposes.

"[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

However, there was excessive noise exposure noted during service and a threshold shift in hearing acuity between his entrance into and separation from his first period of active duty.  In addition, by August 2000, at the end of his second period of active duty, his hearing was worse at various frequencies than in 1997.  In addition, in 2005, his hearing showed further deterioration.  At the 2005 VA examination, the Veteran indicated the duration of his hearing loss to be 5 - 6 years and that he experienced a "gradual loss."  This would place the onset of his hearing loss during his second period of active duty.  The examiner noted the Veteran had exposure to sniper and rifle fire in the Marine Corps and was a truck driver and wrestler while with the Army.

Because there is evidence of a change in hearing acuity during service and evidence of exposure to excessive noise during service, the Veteran should be afforded a VA examination to obtain an opinion as to whether the Veteran currently has hearing loss for VA purposes and whether that hearing loss was caused by or incurred in active duty.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, if any, and associate them with the claims file.

2.  Contact the Veteran and give him the opportunity to identify all non-VA health care providers that have treated him for the conditions which are remanded herein, to include inpatient and/or outpatient treatment records from the Veteran's 1999 right ankle surgery.  The Veteran must complete a release for any private treatment records identified by him.  All records obtained should be associated with the claims file. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing and notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Request the Veteran's complete personnel records and/or any other records which would assist in clarifyin periods of "active" and "inactive" service shown on a DA Form 1506, Statement of Service for Compution of Length of Service for Pay Purposes.  This form indicates certain periods of "inactive" and "active" service for a branch of service abbreviated as "USMA" rather than "USMC" for the United States Marine Corps, and for the Army.  Whether these periods of service constituted ACDUTRA or INACDUTRA for the purposes of eligibility for VA benefits must be determined on remand, particularly the type of service the Veteran was performing between August 1997 and November 1999.

4.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any RIGHT ANKLE condition that may be present.  Any and all studies, tests and evaluations deemed necessary should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private treatment records and his assertions.

The examiner should then identify all current right ankle conditions.  For each diagnosis identified, the examiner should state when the condition most likely first manifested.  He or she should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current disorder was incurred in or is a result of the Veteran's active military service, to include as secondary to any of the Veteran's currently service-connected conditions, for example, pes planus.  The examiner should specifically note chronic ankle pain during the Veteran's first period of active duty, any ankle surgery, including scars, and the degenerative changes noted at the Veteran's 2005 VA examination.
The examiner should also provide an opinion addressing whether any right ankle condition that manifested prior to his second period of active service beginning November 1999 was aggravated (i.e., increased in severity) during his second period of active duty from November 1999 to September 2000 beyond its natural progression.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

5.  Schedule the Veteran for an examination with an appropriate specialist to determine the nature and etiology of his ASTHMA.  Any and all studies, tests and evaluations deemed necessary should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private treatment records and his assertions.

The examiner should opine as to whether the Veteran currently has a diagnosis of asthma.

If asthma is present, the examiner should opine as to whether the asthma was aggravated, (i.e., increased in severity) during the Veteran's second period of active duty from November 1999 to September 2000 beyond its natural progression.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

6.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his RHINITIS.  Any and all studies, tests and evaluations deemed necessary should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private treatment records and his assertions.

The examiner should opine as to whether the Veteran currently has a diagnosis of rhinitis.

If there is a diagnosis, the examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current disorder was incurred in or is a result of the Veteran's active military service.  The examiner should specifically note the notation of "chronic allergic rhinitis" on an October 1988 treatment record.

The examiner should also provide an opinion addressing whether the Veteran's rhinitis was aggravated, (i.e., increased in severity) during his second period of active duty from November 1999 to September 2000 beyond its natural progression.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his BILATERAL HEARING LOSS.  Any and all studies, tests and evaluations deemed necessary should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private treatment records from the period between August 1997 and November 1999 and his assertions.

The examiner should first determine whether the Veteran has hearing loss for VA purposes.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The examiner should note the indications in the record that the Veteran was exposed to excessive noise during service and threshold shifts in hearing acuity during service as explained by this REMAND.

Following consideration of the record, the examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure experienced therein.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause, such as occupational or recreational noise exposure as reported by the Veteran.
The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should also opine as to whether any hearing loss present prior to the Veteran's second period of service was aggravated (i.e., increased in severity) between November 1999 and September 2000 beyond its natural progression.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

8.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


